Citation Nr: 1749950	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability with radiculopathy/pain of the left lower extremity.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a left eye disability.  

4.  Entitlement to service connection for a skin disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 and October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the VA Central Office in Washington, DC before the undersigned Veterans Law Judge of the Board (Central Office hearing) in February 2015.  A transcript of that hearing has been associated with the claims file.  

In May 2015 and March 2017 the Board remanded this case for additional development.  

In December 2016, the Veteran indicated that he no longer wanted representation.

The issues of entitlement to service connection for a skin disability and a left eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the probative evidence of record demonstrates the Veteran's low back disability with radiculopathy, diagnosed as degenerative joint disease, degenerative disc disease and lumbar radiculopathy was incurred during active service.

2.  The probative evidence of record demonstrates that the Veteran's neck disability did not originate in service or for many years thereafter and is not related to any incident during active service.  

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a low back disability with radiculopathy, diagnosed as degenerative joint disease and degenerative disc disease and lumbar radiculopathy, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for the establishment of service connection for a neck disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in May 2006 and October 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2017).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Low Back Disability with Radiculopathy 

After a careful review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for a low back disability with radiculopathy, diagnosed as degenerative joint disease, degenerative disc disease and lumbar radiculopathy.  VA medical records reflect the Veteran has a current diagnosis of degenerative joint disease and degenerative disc disease of the lumbar spine.  See October 2007 VA magnetic resonance imaging (MRI) report; see also July 2011 VA outpatient treatment report.  These records also demonstrate that the Veteran has lumbar radiculopathy.  See April 2012 VA outpatient treatment report.  

STRs reflect the Veteran reported in April 1981 that he was assaulted with complaints of pain to the face, leg, arm, hip and knee.  The first reports in the record of back problems were made in the December 1982 VA examination, within two months of his active service.  At that time, the Veteran reported that he was assaulted in 1981 and that the back was never evaluated or provided any treatment.  The examiner diagnosed the Veteran with a history of low back injury, no history of treatment, symptomatic.  

The Veteran is competent to report the incurrence of back pain symptoms during his active service and the continuity of symptoms of back pain since that time.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Considering the December 1982 VA examination of the back included a diagnosis of a history of back pain, which was noted within two months of his separation from active service, the medical evidence of record supports his statements of a continuity of symptoms since service.  Accordingly the Veteran's reports are credible as they are consistent with the medical evidence of record.  Thus, the Board finds that the satisfactory lay and medical evidence of record demonstrates that the Veteran's low back disability with radiculopathy, were incurred during his active service.  

Although the March 2017 VA examiner did not find a nexus between the Veteran's low back and service on the basis that there were no complaints, findings or diagnosis of a low back disorder in service, the Board finds the probative medical records, taken together, at the very least places the evidence in a state of relative equipoise as to whether the Veteran's low back disability with radiculopathy, diagnosed as degenerative joint disease and degenerative disc disease and lumbar radiculopathy, was incurred during active service.  On this point, therefore, the Board must resolve doubt in the Veteran's favor and grant the claims for service connection for low back disability with radiculopathy, diagnosed as degenerative joint disease, degenerative disc disease and lumbar radiculopathy.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Neck Disability 

The probative evidence of record demonstrates a current diagnosis of a neck disability, namely cervical degenerative disc disease, however, there is no evidence of this specific disability during the Veteran's active service and no evidence indicating this disability is related to the Veteran's active service.  STRs reflect treatment for a stiff neck in February 1981 and again in May 1981.  STRs also reflect the Veteran reported in April 1981 that he was assaulted with complaints of pain to the face, leg, arm, hip and knee.  The post-service medical evidence demonstrates that the Veteran was initially treated for complaints of upper back pain in a June 1998 VA outpatient treatment report, approximately 16 years following his separation from active service.  

There is no probative medical evidence indicating the Veteran's current neck disability is related to his active service.  In an April 2017 VA opinion, the VA examiner found that it was less likely than not that the Veteran's neck condition was related to service.  Significantly, the examiner found that the mechanism of injury noted in service (atraumatic muscle strain) did not support the likely development of a chronic neck condition.  

The Board has considered the Veteran's statements and testimony that he has had chronic neck pain since his assault during active service and these statements are competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

These statements, while competent, are not credible as they are inconsistent with the medical evidence of record.  The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  While the STRs demonstrate the Veteran reported an assault in service in April 1981, at that time he did not complain of neck problems and he was thereafter treated for neck stiffness in May 1981, though he did not indicate this stiffness occurred from his prior assault a month earlier.  Subsequent STRs and the December 1982 VA examination did not indicate any complaints, findings or treatment of the neck or cervical spine.  In addition, the post-service medical evidence of record demonstrates that the Veteran was initially treated for upper back pain in June 1998, approximately 16 years after his separation from active service.  Accordingly, as the Veteran's statements of a continuity of neck disability are inconsistent with medical evidence of record, they are not credible and are therefore afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a neck disability that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection a neck disability is denied.


ORDER

Entitlement to service connection for a low back disability with radiculopathy, diagnosed as degenerative joint disease, degenerative disc disease and lumbar radiculopathy, is granted.  

Entitlement to service connection for a neck disability is denied.  


REMAND

Skin Disability 

Initially, in regard to the Veteran claims he was exposed to Agent Orange during his active service, the evidence of record does not corroborate that he served on active duty service in the Republic of Vietnam during the Vietnam Era, and therefore he cannot be presumed to have been exposed to an herbicide agent during his active service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e) (2017).  Service personnel records demonstrate that he served in Germany from February 1980 to January 1982 and did not serve in any area where VA has verified that herbicide agents had been used.  Thus the presumptive regulations for diseases associated with herbicide exposure do not apply in this case.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2017).  

The post-service medical evidence reflects the Veteran reported having a skin condition since childhood, however, as the service entrance examination did not note any skin abnormalities, the Veteran is presumed to have been in sound condition when he entered active service and these post-service statements are not clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2017); see also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).  

In the April 2017 VA opinion, the VA examiner found it was less likely than not that the Veteran's claimed skin condition, noted as porphyria cutanea tarda versus polymorphous light eruption, was related to service.  The examiner noted that the Veteran was diagnosed with several self-limited skin conditions (bug bites, drug rash and tinea cruris) in service, none of which are plausible etiologies for a post-service recurrent or chronic skin condition.  However, the examiner failed to address the June 2009 VA outpatient treatment report noting that 2005 biopsy results were consistent with photo allergic dermatitis which could be medication related and whether such may be related to the in-service diagnoses of dermatitis of questionable nature and allergic reaction to ampicillin noted in June 1981.  Therefore, the claim for entitlement to service connection for a skin disability must be remanded to afford the Veteran a supplemental VA opinion regarding this matter.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Left Eye Disability

The evidence suggests that the Veteran's current bilateral eye disorder, to include amblyopia, may have been incurred or aggravated during service.  In a December 1982 VA examination, within two months the Veteran's separation from service, he reported a history of an injury when he was hit on the left supraorbital area while in Germany with subsequent blurred vision in the left eye.  He was diagnosed with mild amblyopia of the left eye.  VA medical records also reflect the Veteran currently reports having a lazy eye (amblyopia).  It is necessary however, to determine whether the Veteran's amblyopia is a congenital disorder, an acquired disorder, or a refractive error of the eye.  

If the amblyopia was a refractive error of the eye, this must be clearly stated in the record and the inquiry ends here as refractive errors of the eye are not disabilities for VA compensation purposes.  

If amblyopia is a congenital disorder, it is necessary to determine whether it is a congenital "disease" or "defect".  The terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  VAOPGCPREC 82-90 (July 18, 1990).

If amblyopia is a congenital disease, it is necessary to determine whether it was aggravated during service.  If amblyopia is a congenital "defect", it is necessary to determine whether it was subject to a superimposed disease or injury during service.  A congenital "defect" is not service connectable as it is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303 (c)(2017).  However, a congenital defect can be subject to superimposed disease or injury; if such a superimposed disease or injury occurs during military service, then service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.  

If the amblyopia was not congenital, but was an acquired condition, it is necessary to determine whether it was incurred or is otherwise related to the Veteran's military service.

Therefore, the claim for entitlement to service connection for a left eye disability must be remanded to afford the Veteran a supplemental VA opinion regarding this matter.  McLendon, 20 Vet. App. at 83 (2006).  

Outstanding Medical Records 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding pertinent VA and private medical records the Veteran adequately identifies.  

2.  Upon receipt of all additional records, obtain a supplemental medical opinion from the VA examiner who provided the April 2017 VA medical opinion regarding the Veteran's claimed skin disorder, or if unavailable, another qualified examiner.  The Veteran's electronic claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  

The examiner is then asked to answer whether it is at least as likely as not (50 percent or greater probability) that the photo allergic dermatitis (which could be medication related) found in the June 2009 VA outpatient treatment report is related to the in-service diagnoses of dermatitis of questionable nature and allergic reaction to ampicillin noted in June 1981.  

It is essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Upon receipt of all additional records, obtain a supplemental medical opinion from the VA examiner who provided the April 2017 VA medical opinion regarding the Veteran's claimed left eye disorder, or if unavailable, another qualified clinician..  The Veteran's electronic claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  

The examiner is then asked to answer the following:  

(a).  Is the left eye amblyopia noted in the December 1982 VA examination a congenital disorder, an acquired disorder, or a refractive error of the eye?  If amblyopia is a refractive error of the eye, this must be clearly stated in the record.

(b).  If the left eye amblyopia is "congenital", is it a "disease" or "defect"?  The terms "disease" and "defect" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term "defect" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.

(c).  If the left eye amblyopia was a congenital "defect", was it at least as likely as not (50 percent or greater probability) subject to a superimposed disease or injury during service and, if so, was there resultant disability?

(d).  If the left eye amblyopia was a congenital "disease", was it at least as likely as not (50 percent or greater probability) aggravated during military service?

(e).  If the left eye amblyopia was not congenital, but rather was an acquired disorder, was it at least as likely as not (50 percent or greater probability) incurred in or otherwise caused by the Veteran's military service?  (Please note, this condition was first diagnosed within two months of the Veteran's separation from active service).  

It is essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

4.  Ensure the examiners' opinions are responsive to the determinative issues of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

5.  Then readjudicate the claims of service connection for a skin disability and a left eye disability in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him (and his representative, if any) a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


